DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/483,570 filed on 9/23/2021 with effective filing date 11/12/2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-5, 8, 10-13, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0288410 A1 in view of Seregin et al. US 2014/0072041 A1 and Misra et al. US 2020/0137422 A1. 
Per claims 1, 13, 16 & 19, Park et al. discloses a method for video processing, comprising: determining, for a conversion between a current block of a video and a bitstream of the video, whether a combined inter and intra prediction coding technique is to be applied to the current block based on at least one of a height H of the current block, or a width W of the current block (para: 87 &  fig. 3, e.g. the image encoding apparatus 400 may perform obtaining a first prediction value by performing inter prediction on the current block (operation 310); the image encoding apparatus 400 may perform obtaining a second prediction value by performing intra prediction on the current block (operation 320); the image encoding apparatus 400 may perform a combination prediction, based on the weight for the inter prediction, the weight for the intra prediction, the first prediction value, and the second prediction value (operation 340)); and performing the conversion based on the determining (para: 87, e.g. the image encoding apparatus 400 may perform transmitting a bitstream including at least one of the combination prediction information and weight information using a weight (operation 360)).
Park et al. fails to explicitly disclose wherein in response to the combined inter and intra prediction coding technique being to be applied to the current block, an intermedia inter prediction value and an intermedia intra prediction value is used to derive a prediction value of the current block.
Seregin et al. however in the same field of endeavor teaches wherein in response to the combined inter and intra prediction coding technique being to be applied to the current block (para: 09 & 32, e.g. a predictor of a current block of enhancement layer video information based at least on a weighted inter-layer predictor of at least one color component of the current block and a weighted intra-layer predictor of the at least one color component of the current block), an intermedia inter prediction value and an intermedia intra prediction value is used to derive a prediction value of the current block  (para: 09 & 32, e.g. in combined mode or weighted mode, predictions made according to other individual prediction modes may be weighted and combined to add diversity to the final prediction (e.g., a weighted inter-layer prediction may be combined with a weighted intra-layer prediction)).
Therefore, in view of disclosures by Seregin et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Park et al. and Seregin et al. in order to determine a predictor of a current block of video information based on weighted inter-layer predictor and a weighted intra-layer predictor. 
Park et al. in view of Seregin et al. fails to teach wherein in an intra-prediction process for the current block, at least one of a multiline intra- prediction process, or a wide-angle intra-prediction process is disabled.
Misra et al. however teaches wherein in an intra-prediction process for the current block, at least one of a multiline intra- prediction process, or a wide-angle intra-prediction process is disabled (para: 88 & 101, e.g. a current block may be signaled in the bitstream; geometric partitioning may be enable or disabled for further partitioning leaf nodes).
Therefore, in view of disclosures by Misra et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Park et al., Seregin et al. and Misra et al. in order to enable reducing complexity, thus improving coding 
efficiency, and hence restricting available prediction modes to a subset of defined possible intra prediction modes. 
Per claim 3, Park et al. further teaches the method of claim 1, wherein whether the combined inter and intra prediction coding technique is to be applied to the current block is further based on whether a first coding technique is applied to the current block (para: 87 &  fig. 3, e.g. the image encoding apparatus 400 may perform obtaining a first prediction value by performing inter prediction on the current block (operation 310).
Per claim 4, Park et al. further teaches the method of claim 3, wherein the first coding technique is a bi-prediction coding technique (para: 134, e.g. the image decoding apparatus 200 may perform intra prediction based on intra prediction information m1 (operation 710); the intra prediction information m1 may include information about a prediction direction).
Per claim 5, Misra et al. further teaches the method of claim 1, wherein in response to the combined inter and intra prediction coding technique being applied to the current block, at least one coding tool is disabled (para: 88 & 101, e.g. a current block may be signaled in the bitstream; geometric partitioning may be enable or disabled for further partitioning leaf nodes).
Per claim 8, Park et al. further teaches the method of claim 1, wherein an intra-prediction process for the current block is different from an intra-prediction process for a second block that is coded using an intra-prediction coding technique  (para: 47, e.g. the image decoding apparatus 200 may obtain the first prediction value that is a sample value reconstructed through the inter prediction and the second prediction value that is a sample value reconstructed through the intra prediction).
Per claim 10, Park et al. further teaches the method of claim 1, wherein, in the intra-prediction process for the current block, a position-dependent intra prediction sample filtering process is disabled (para: 88 & 101, e.g. a current block may be signaled in the bitstream; geometric partitioning may be enable or disabled for further partitioning leaf nodes)
Per claim 11, Park et al. further teaches the method of claim 1, wherein performing the conversion includes decoding the current block from the bitstream (para: 98, e.g. the image encoding apparatus 400 may include the reference weight, as the weight information, in the bitstream, and may transmit the bitstream to the image decoding apparatus 200)
Per claim 12, Park et al. further teaches the method of claim 1, wherein performing the conversion includes encoding the current block into the bitstream (para: 102, e.g. the image encoding apparatus 400 may include only the weight information in the bitstream and may transmit the bitstream (operation 360)).

Allowable Subject Matter
5.	Claims 2, 6-7, 9, 14-15, 17-18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhou et al. US 2013/0051467, A1, e.g. a coder may predict content of an input pixel block according to a prediction technique for intra-coding and obtain a first predicted pixel block therefrom.  The coder may predict content of the input pixel block according to a prediction technique for inter-coding.
	Jang et al. US 10,893,267 B2, e.g. inducing a prediction mode applied to an intra prediction of a 
current block; determining whether a bi-directional intra prediction using reference samples located at both boundaries of the current block with respect to a prediction direction of the prediction mode is applied to the current block.
	Ye US 10,855,992 B2, e.g. video encoding and decoding techniques for bi-prediction with weighted averaging are disclosed. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485